                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO

  CHERYL HARRIS,                             )
                                             )     CASE NO. 3:17CV0317
         Plaintiff,                          )
                                             )
  v.                                         )     MAGISTRATE JUDGE OVINGTON
                                             )
  COMMISSIONER OF SOCIAL                     )
  SECURITY,                                  )
                                             )
         Defendant.                          )
                                             )

                                            ORDER

       This cause coming before the Court on the joint motion of the parties, due notice having

been given, and the Court being fully advised,

       IT IS THEREFORE ORDERED THAT:

   1. The Parties’ Joint Stipulation for an Award of Attorney’s Fees under the Equal Access to
      Justice Act (Doc. #18) is accepted and the Commissioner shall pay Plaintiff’s attorney fees
      in the amount of $4,600.00 and costs in the amount of $0.00, for a total of $4,600.00;

   2. Counsel for the parties shall verify whether or not Plaintiff owes a pre-existing debt to the
      United States subject to offset, consistent with Astrue v. Ratliff, 560 U.S. 586 (2010). If
      no such pre-existing debt exists, Defendant shall pay the EAJA award directly to
      Plaintiff’s counsel pursuant to the EAJA assignment signed by Plaintiff; and

   3. The case remains terminated on the docket of this Court.

IT IS SO ORDERED.

Date: April 3, 2020                                  s/Sharon L. Ovington           _
                                                     Sharon L. Ovington
                                                     United States Magistrate Judge
